UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from _ _to _ Commission file number 0-27355 CIGMA METALS CORPORATION (Exact name of registrant as specified in its charter) Florida 98-0203244 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c.Velazquez 150, Madrid, Spain E-28002 Address of principal executive offices) (Zip Code) (+34) 60 900 1424 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES o NO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark, whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by court. YES o NO o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 59,500,000 shares of Common Stock were outstanding as of October 31, 2012. CIGMA METALS CORPORATION This quarterly report contains statements that plan for or anticipate the future and are not historical facts. In this report these forward looking statements are generally identified by words such as “anticipate,” “plan,” “believe,” “expect,” “estimate,” and the like. Because forward looking statements involve future risks and uncertainties, these are factors that could cause actual results to differ materially from the estimated results. These risks and uncertainties are detailed in Part 1 – Financial Information - Item 1. “Financial Statements” and Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The Private Securities Litigation Reform Act of 1995, which provides a “safe harbor” for such statements, may not apply to this Report. PART 1 – FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Equity (Deficiency) and Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 9 Notes to Interim Consolidated Financial Statements(unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4T. Controls and Procedures 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults in Senior Securities 37 Item 4. Mining Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 2 Table of Contents Item 1.Financial Statements CIGMA METALS CORPORATION (An exploration stage enterprise) Consolidated Balance Sheets September 30, 2010 and December 31, 2009 (Expressed in U.S. Dollars) September 30 December 31 (Unaudited) 2010 ASSETS Current Cash $ $ Notes receivable - Available-for-sale securities Prepaid expenses and other assets Total current assets Equipment, net - Mineral properties Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party Deposit - Total current liabilities Long-term debt - Total liabilities Stockholders' Equity Common stock Authorized 100,000,000 common shares, par value $0.0001 Issued and outstanding: 54,500,000 (2009 - 53,500,000) common shares Additional paid in capital Accumulated deficit during the development stage ) ) Accumulated other comprehensive income (loss) ) Stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents CIGMA METALS CORPORATION Cumulative (An exploration stage enterprise) January 13 Three months Three months Nine months Nine months Consolidated Statements of Operations 1989 (inception) Ended Ended Ended Ended (Expressed in U.S. Dollars) September 30 September 30 September 30 September 30 September 30 (Unaudited) Expenses Administrative and general $ Exploration costs - HaldeyGold Project - partnership - HaldeyGold Project - other - Tugojakovsk Project - Kazakhstan - Impairment of mineral properties - Interest, bank charges and foreign currency exchange (gains) losses Professional fees Property investigation costs - Management and consulting fees Loss before other items Other income (loss) Writedown of available-for-sale securities ) - Writedown of investment in partnership interest ) - Gain (loss) on sale of assets ) - Gain (loss) on sale of available-for-sale securities - Gain (loss) on disposition of subsidiary - - - Interest income - - Total other income (loss) - - Net income (loss) before non-controlling interest ) Non-controlling interest - Net income (loss) for the period $ ) $ ) $ ) $ $ ) Basic and diluted income (loss) per share $ ) $ ) $ $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents CIGMA METALS CORPORATION & SUBSIDIARIES (An exploration stage enterprise) Consolidated Statements of Stockholders' Equity (Deficiency) and Comprehensive Income (Loss) January 13, 1989 (inception) to September 30, 2010 (Expressed in U.S. Dollars) Accumulated Accumulated Total Additional Advances for Compre- (deficit) during other stockholders' Common stock paid-in Stock hensive exploration comprehensive equity Shares Amount capital Subscriptions (loss) stage income (loss) (deficiency) Issuance of common stock for - for services on August 2, 1989 $ $ $
